EX-99.906CERT Giant 5 Funds Exhibit 12(b) to Form N-CSR CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Michael G. Willis, certify that, to my knowledge: 1. The Form N-CSR of the registrant (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. /s/Michael G. Willis Michael G. Willis President (Principal Executive Officer and Principal Financial Officer) December 5, 2011 Date A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to the registrant and will be retained by the registrant and furnished to the Securities and Exchange Commission (the "Commission") or its staff upon request. This certification is being furnished to the Commission solely pursuant to 18 U.S.C. (S) 1350 and is not being filed as part of the Form N-CSR with the Commission.
